department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date index numbers cc intl ktholman cor-126108-00 date dear this is in response to your letter dated date in which you request general information concerning the u s federal income_taxation of and reporting requirements associated with an llc formed in in the state of delaware the u s tax consequences associated with the llc depend upon whether the entity is classified as a partnership or as a disregarded_entity for u s tax purposes unless it elects otherwise on form_8832 a llc formed under state law in the u s is classified as a partnership if it has two or more members or it is disregarded as an entity separate from its owner if it has a single owner see sec_301_7701-3 if a llc is classified as a partnership it does not pay any u s federal_income_tax pursuant to sec_701 regardless of whether the source of its income is u s or foreign any gain_or_loss flows through to the partners who are taxable on their share of the partnership taxable_income a nonresident_alien partner must pay tax on the partner’s share of the partnership income only to the extent that the income is u s source or effectively connected with the conduct_of_a_trade_or_business in the united_states see sec_871 pursuant to sec_6031 of the code every domestic_partnership must file an annual partnership return form_1065 the partnership return is due on or before the 15th day of the fourth month following the close of the partnership’s taxable_year see sec_6072 the partnership must send each partner a statement that reports the partner’s share of the partnership income gain loss and deductions a nonresident_alien_individual who is engaged in a trade_or_business in the united_states at any time during the taxable_year is required to file a return on form 1040-nr if a partnership is engaged in a u s trade_or_business its nonresident_alien partners are also considered engaged in a u s trade_or_business see sec_875 if a llc is classified as a disregarded_entity the llc also does not pay any u s tax instead the llc income_tax items are considered earned directly by the single owner if the owner is a nonresident_alien the owner must pay tax in the u s on the llc income items that are u s source or effectively_connected_income see sec_871 the single nonresident_alien owner must file a return on form 1040-nr if the owner is engaged in a u s trade_or_business a separate_return is not required from the disregarded_entity if you need any irs tax forms they can be obtained at the irs website www irs ustreas gov we hope that this information will prove helpful to you pursuant to dollar_figure of revproc_2001_1 i r b a general information_letter such as this is advisory only and has no binding effect on the service if you have any further questions please contact kay holman or eliana dolgoff at sincerely yours charles p besecky chief branch office of associate chief_counsel international
